 

--------------------------------------------------------------------------------

EXHIBIT 10.1


ASSET PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT ASSUMPTION (the “Agreement”) is made and entered into
this 30th day of September, 2009 by and between:


All the Members of MACFAB, a sole proprietorship composed of the assets owned by
Aaron Jensen, and Scott Westberry, (collectively referred to hereafter “Seller”
or “Sellers”),


AND:


CRYSTAL RESEARCH CORPORATION, Inc. a Nevada corporation (“Buyer”).




WHEREAS:


Buyer desires to acquire all of the outstanding assets of Seller, and


WHEREAS:


Seller desires to sell to Buyer all of its right, title and interest in its
assets;


DEFINITIONS:
 
1. “Business Day” shall mean any calendar day (other than Saturday and Sunday)
on which the banks in New York City, New York USA are open for and conducting
business.


2. “Reasonable Business Period”   shall mean that period of time necessary to
complete any act or action that a reasonable person in the conduct of a
commercial enterprise would require in the venue the act is required to be
preformed, subject to unforeseen delays, TIME IS OF THE ESSENCE emphasized.


3. “Due Diligence Period” shall apply to the calendar period following the date
that the Letter of Intent was fully executed by the parties hereto and
concluding the day of the Closing.


4. “Effective Date” Shall mean the transaction contemplated herein shall be
effective as of 12:01 a.m. on the date of Closing.




NOW, THEREFORE, in consideration of the acknowledgements, promises, mutual
covenants herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:


Section 1.  PURCHASE AND SALE.  Sellers agrees to sell all their interest to
Buyer, and Buyer agrees to purchase all the Seller’s interest from Sellers
subject to the terms and conditions contained herein.  During the Due Diligence
Period and prior to the Closing of this Agreement Sellers shall maintain any and
all insurance coverage presently in effect with respect to the business and
property of Seller in the ordinary course of Seller’s business subject to the
terms of this Agreement. Sellers shall maintain the business and assets of
Seller in its present condition, reasonable wear and tear and inventory
transactions expected.


Section 2.  PURCHASE PRICE.  Buyer agrees to pay to Sellers the total sum of
800,000 common shares common stock as payment to named Sellers which shall be
paid as follows:
                               

 NAME OF NOMINEE   NUMBER OF SHARES      Scott Westberry   400,000  Aaron
Jensen   400,000

 
 
(A List of the Nominees receiving Common Shares as part of this transaction are
contained herein in Exhibit B).
 


 
1

--------------------------------------------------------------------------------

 


 


2.1 Buyer agrees in the addition to fund an amount sufficient to cover related
costs of completing the transaction including but not limited to due diligence..


Section 3.  CLOSING.


3.1 Date of Closing.  The closing of the transaction (the Closing) shall be held
at Torrance, California or such other place as the parties may agree on or
before September 30, 2009 subject to any extension by section 3.2 below.  At the
Closing, Sellers shall assign and transfer to Buyer evidence of owner ship in
Seller, right and title to all assets, and all equity in Seller free and clear
of all liens and encumbrances.  Buyer shall provide all stock certificates in
proper format subject to the terms of this agreement.


3.2 Extension of Closing.  Notwithstanding the provisions of Section 3.1 to the
contrary, Buyer shall be entitled to an extension of the Closing date of up to
Fifteen (15) days.


3.3 Effective Date Cooperation.  The parties acknowledge that from the date of
the IOA through the Closing and after the Effective Date, cash may be received
by one party but belong to another party and/or trade payables and receivables
may be paid by one party yet be the responsibility of another party.  The
parties agree to cooperate, document on the running accounting statement any
such monies, credits and /or debits, and give the non-receiving party notice,
within fifteen (15) days, of receipt of any post Effective Date cash or accrual
of any trade payables by a party for which payment is due to or from a
party.  Upon such reconciliation, either party owing money to another party
shall pay the amount owed within fifteen (15) days of said reconciliation.

 Section 4.  REPRESENTATIONS AND WARRANTIES OF SELLER


In order to induce the Buyer to enter into this Agreement and the transactions
contemplated hereby, Sellers, hereby represent and warrant to the Buyer as
follows:


4.1 Authority.  Sellers have full power and authority to enter into and perform
their obligations under this Agreement. This Agreement constitutes, and all
assignments, agreements and other instruments and documents to be executed and
delivered by Sellers in connection with this Agreement will constitute, Seller’s
legal, valid and binding obligations, enforceable against Sellers in accordance
with their respective terms.


4.2 Ownership.  Seller is the true and lawful beneficial and record
owner/managers of all of Seller and Seller has good and marketable title
thereto, free and clear of claims, pledges, liens, security interests, charges
or other encumbrances.  Seller has full right and power and authority to sell,
transfer and deliver title and managerial control.  Upon delivery of the
managerial control at Closing as contemplated in this Agreement, Seller will
transfer to the Buyer valid and marketable title thereto.
 
4.3 Financial Statements.  Other than as set forth and as disclosed herein
Seller makes no representations regarding the financial conditions, business or
affairs of Seller.


4.4 No Subsidiaries.  Seller does not own, either directly or indirectly, or
have any investment in, own, or otherwise control, any corporation or other
entity, or is a party to any partnership agreement, joint venture, or similar
agreement.


4.5 Other Business Names.  Seller and their predecessors and any companies
acquired by or merged into them have not used any other business names in the
past calendar year.


 
2

--------------------------------------------------------------------------------

 


4.6 Sites.  Seller has complied in all material respects with all municipal,
state and federal statutes, ordinances, rules and regulations applicable to its
respective business, included but not limited to, zoning, building,
environmental and occupational, safety and health regulations.


4.7 Leases.  Seller is not in default under any lease or subject to obtaining
neither necessary consent nor will they be in default as a result of the
execution of this Agreement or closing of the transactions contemplated hereby.


4.8 Tangible Personal Property.  Exhibit A contains an accurate and complete
list of all equipment, equipment leases, equipment leased and inventory of
Seller.  Seller is not in default under any such equipment leases and is not
aware of any fact which, with notice and/or passage of time, would constitute
such a default.


4.9 Intangible Personal Property.  Seller has not received written notice of any
claims or demands with respect to items of intangible personal property, and to
Seller’s best knowledge, there are no claims or demands against Seller with
respect to any of such items of intangible personal property.  No proceedings
have been instituted, or are pending against Seller, or to the knowledge of
Seller, have been threatened against Seller to challenge the rights of Seller
with respect to any such assets.  Seller has not received written notice of any
claims or demands relating to their right to use all trade names, trade secrets,
or customer lists which they have used or which they are now using in connection
with the business transacted by Seller.  Seller has the unrestricted right to
use, free from any rights or claims of others, all trade names, trade
secrets,  and customer lists which it has used or which it is now using in
connection with its business.

 
4.10 Assets and Inventory.  As of the Effective Date, Seller will have good and
marketable title in and to all of its assets and inventory, which is or will be
free and clear of any security interests, consignments, liens, judgments,
encumbrances, restrictions, or claims of any kind, other than as expressly
provided in this Agreement.  A schedule of said assets, inventory  and any
security interest, consignments, liens, judgments, encumbrances, restrictions,
and claims is attached hereto as Exhibit A.


4.11 Current Employees and Employment Practices.  Seller represents that all
employees of Seller are employees at will. No employment discrimination or
unfair labor practice, charge or complaint against Seller has been filed, nor to
the knowledge of Seller, is threatened to be filed with any court, agency or
other entity having jurisdiction over Seller. To the knowledge of Seller, Seller
has not been threatened by any former employee with any suit alleging wrongful
termination or other discriminatory wrongful or tortuous conduct in connection
with the employment relationship. None of the employees of Seller are
represented by any labor organization or to the knowledge of Seller is there
currently any union organizing activities with respect to such employees, nor
has there been any such organizing activity within the past one (1)
year.  Seller has not engaged in any collective bargaining or similar agreement
with any labor organization.


4.12 Insurance.  Seller shall deliver prior to closing original or copies of any
and all insurance policies which Seller has in effect covering itself or its
employees, officers or directors, inventory, and equipment.  Seller has had
general liability insurance policies in full force and effect from the date
Seller was formed through the Effective Date as part of the coverage afforded
under a policy written to Seller.


4.13 Compliance with Applicable Laws. Seller represents that Seller is in
compliance in all material respects with all federal, state, county, municipal,
and governmental agency, laws, ordinances, rules, regulations, judgments, orders
or decrees applicable to the conduct of its business or to the assets owned,
used, or occupied by Seller, and have not received notice or advice to the
contrary.  Neither this Agreement nor the consummation of the transactions
contemplated herein will (a) violate an order, writ, injunction, statute, rule
or regulation applicable to Seller or (b) require the consent, approval,
authorization or permission of or the filing with or the notification of any
federal, state, local or foreign government agency except that necessary to
comply with the laws rules and regulations of the State of Arizona, and the
United States.


 


 
3

--------------------------------------------------------------------------------

 


 4.14 Environmental Compliance.

 
Seller represents that:
 (a)Seller is not in violation of any federal, state or local laws, statutes,
codes, ordinances, rules, regulations, permits or orders relating to or
addressing the environment, heath, waste or safety (collectively, “Environmental
Laws”), which shall include, but not be limited to, the use, handling or
disposal of the record keeping, notification and recording requirements
respecting any pollutant, hazardous substance, radioactive substance, toxic
substance, solid waste, hazardous waste, medical waste, radioactive waste,
special waste, petroleum or petroleum derived substance or waste, asbestos, or
any hazardous or toxic constituent thereof (collectively “Hazardous Substance”)
or work place or worker safety and health, nor have they received any written
notices alleging that they are in violation of any such Environmental Laws; nor
are they subject to any administrative or judicial proceeding alleging any
violation of any such Environmental Laws, federal, state or local  laws,
statutes, codes, ordinances, rules, regulations, permits relating to the
environment, health, medical waste or safety.


(b) There is no pending lawsuit or administrative proceeding or, to Seller’s
knowledge, threatened claim alleging that Seller is liable under any
Environmental Law, including, without limitation, any Environmental Law related
to the on-site or off-site disposal of Hazardous Substances. Seller has not
received written notice from any person, including but not limited to any
federal, state, or local governmental agency, alleging that Seller is liable
under any applicable Environmental Law, including without limitation, any
Environmental Law, related to the on-site or off-site disposal of Hazardous
Substances.

(c) To Seller’s knowledge, there have been no releases, spills or discharges of
Hazardous Substances on or underneath any of the real property leased by Seller
which are the responsibility of Seller, and Seller has not disposed of Hazardous
Substances on, at or under such properties.
 
4.15 Taxes. Seller represents that no assessments or additional tax liabilities
(including all federal, state and local taxes, charges, penalties and interest)
have been proposed or to the best of Sellers knowledge threatened against Seller
or any of its assets, and Seller has not executed any waiver of the statute of
limitations on the assessment or collection of such tax liabilities. There are
no federal, state or local tax liens upon any of Seller assets other than
inchoate liens for taxes not yet due and payable. There is no pending, to the
Sellers knowledge, threatened audits against Seller. All current tax returns for
Seller have been timely filed and are complete and accurate. All returns,
declarations, reports, estimates, information returns and statements (“Returns”)
required to be filed under any federal, state, local or foreign authority by
Sellers have been filed and were in all material respects (and, as to Returns
not yet due and filed on the date hereof, will be) true, complete, correct and
filed on a timely basis. All taxes due and owing, or required to be withheld or
collected by Sellers have been fully paid. Seller has adequate reserves to pay
all taxes not yet due, including any taxes resulting from the transactions
contemplated hereunder.


Except as may be required by the Internal Revenue Service (or state taxing
authority) to clearly reflect the income or loss of Seller or any members of its
consolidated group, Seller will not take any action or fail to take any action
that could have the effect of reducing the amount of any net operating loss or
other tax attribute attributable to Seller pursuant to the Code or any similar
law of any other taxing jurisdiction, including, without limitation, the filing
of any amended return or the reattribution of any net operating losses or
similar items from Seller, or any affiliate of Seller.


4.16 Litigation. Seller represents that there are no actions, suits or
proceedings pending or to their knowledge threatened against Seller which
materially affect the ability of Seller to perform under this Agreement.


Section 5. LIMITATIONS ON REPRESENTATIONS AND WARRANTIES.


5.1 Limitations on Representations and Warranties. The Seller shall not be
deemed to have made to Buyer any representation or warranty other than those
expressly made by the Seller hereof. Without limiting the generality of the
foregoing, and notwithstanding any otherwise express representations and
warranties made by the Seller hereof, Seller makes no representation or warranty
to Buyer with respect to:


 
4

--------------------------------------------------------------------------------

 
(a) any projections, estimates, or budgets heretofore delivered to or made
available to Buyer of future revenues, expenses or expenditures or future
results of operations; or


(b) except as expressly covered by a representation and warranty contained in
Sellers Representations hereof, any other information of documents (financial or
otherwise) made available to Buyer or its counsel, accountants or advisors with
respect to Seller; notwithstanding the foregoing, the Sellers shall be liable if
Sellers has knowingly furnished any other information or documents to Buyer
which is materially incomplete or materially false.


5.2 Due Diligence Investigation. Buyer acknowledges that:

 (a) Buyer will and does have the opportunity to visit with Seller and meet with
the managing representatives of Seller to discuss the business and the assets,
liabilities, financial condition, cash flow and operations of the business; and
all materials and information requested by Buyer shall be provided to Buyer to
Buyers reasonable satisfaction.


(b) Buyer acknowledges that it will make its own independent examination,
investigation, analysis and evaluation of Seller. The Seller acknowledges that
the Buyer will have full and complete access to all of the books, records and
assets of Seller and the opportunity to personally inspect the assets,
operations and talk with the personnel employed by Seller to the extent it has
desired to do so with respect to this transaction.


(c) Buyer acknowledges that it will undertaken such due diligence, as time is of
the essence, (including but not limited to a review of the assets, liabilities,
books, records and contracts of Seller) as Buyer deems adequate, including that
described above.


Section 6. REPRESENTATIONS AND WARRANTIES OF BUYER


In order to induce the Seller to enter into this Agreement and the transactions
contemplated hereby, Buyer hereby represents and warrants to Seller as follows:


6.1 Company Organization and Authority. Buyer is a corporation formed under the
State of Nevada and has full power and authority to conduct Buyer’s business as
now conducted and to enter into and perform Buyer’s obligations under this
Agreement. This Agreement constitutes, and all agreements and other instruments
and documents to be executed and delivered by Buyer will constitute, Buyer’s
legal, valid law binding obligations, enforceable against Buyer in accordance
with their respective terms.


Buyer, by Buyer’s authorized representative’s signature in whom authority rest
to bind the Buyer hereto, has authorized the execution and delivery of this
Agreement, the documents of transfer and assignment contemplated hereby and the
consummation of all the transactions contemplated herein and the performance of
all obligations of Buyer pursuant to this Agreement.


Section 7. COVENANTS AND AGREEMENTS OF SELLERS AND BUYER


7.1 Assignment of Leases. At the Closing leases to or by Seller shall be
retained. All rent and any pass though expenses payable by Seller under any
leases shall be prorated as of the Effective Date between the Seller and Buyer.
Security deposits under all real estate leases and equipment leases shall remain
on deposit pursuant to the leases. Any expenses chargeable to the tenant or
lessee under such leases (such as taxes, insurance and maintenance) shall be
prorated as of the Effective Date and adjusted between the Buyer and the Seller.


 
5

--------------------------------------------------------------------------------

 


7.2 Accounting; Cooperation of Parties.  Buyer will assist Seller in the
production of information for the preparation of financial statements and tax
returns of Seller that may become due of for which a taxing authority requires
information with respect to Seller or this transactions.
 
Section 8. ADDITIONAL PROVISIONS
 
8.1 Insurance. Seller will exercise reasonable efforts to cause the business
being purchased by Buyer to be covered under Sellers insurance polices through
the Effective Date with respect to: (i) general liability insurance, and (iii)
fire and casualty insurance. Such insurance shall be subject to such terms,
conditions, limitations and exclusions as Sellers insurers may impose.

 Section 9. DELIVERIES OF SELLER AT CLOSING


The Seller shall deliver the following at the Closing:


9.1 Evidence of Ownership.  Seller will deliver to the Buyer duly endorsed
documents transferring management and ownership with respect to title of assets
of Seller.


9.2 Consents and Approvals. Seller shall have obtained all consents and
approvals required for the transfer of such ownership to the Buyer.


9.3 Sellers Documents. The Seller shall have caused to be delivered to Buyer, at
or before Closing, the following:


(a) A list of all assets owned by Seller.


9.4 Other Assurances. The Seller shall have delivered to the Buyer such other
and further certificates, assurances and documents as Buyer may reasonably
request in order to evidence the accuracy of the representations and warranties
made pursuant to Seller’s Representations, the performance of covenants and
agreements to be performed by Sellers at or prior to the Closing, and the
fulfillment of the conditions to Buyer’s obligation.
 
Section 10. DELIVERIES OF BUYER AT CLOSING


The Buyer shall deliver the following at Closing:


10.1 Issuance of Stock Certificates. The Buyer shall issue the Stock
Certificates as payment of the Purchase Price in the manner described herein
this Agreement.


10.2 Resolution of Board of Directors. Buyer shall deliver to the Seller the
Agreed Board of Directors Resolution authorizing the acquisition of Sellers
Assets.


10.2 Other Assurances.  The Buyer shall have delivered to the Seller such other
and further certificates, assurances and documents as Sellersmay reasonably
request in order to evidence the accuracy of the representations and warranties
made pursuant to Buyers Representations, and, the performance of covenants and
agreements to be performed by Buyer at or prior to the Closing, and the
fulfillment of the conditions to Seller’s obligations.




 
6

--------------------------------------------------------------------------------

 


Section 11. INDEMNIFICATION


In addition to the indemnities included elsewhere in this Agreement, the parties
hereto agree to indemnify and hold each other harmless as follows:
 
11.1 Disclosures by Sellers. Seller hereby discloses the following matters (the
“Disclosed Matters”) for which liability of Seller existed or may now or in the
future exist:

11.2 Indemnification by Seller. The Seller agrees to indemnify and hold the
Buyer harmless at all times after the date of this Agreement from, against and
in respect of:


(a) Any and all loss, liability, damage or deficiency resulting from any
misrepresentation, breach of warranty or non-fulfillment of any covenants or
agreements on the part of the Sellers contained herein or in any certificate or
document furnished by the Sellers pursuant hereto and any loss or damage
resulting from any claims, litigations, actions, suits, proceedings, judgments,
counsel fees, costs and expenses incident to such misrepresentation, breach or
non-fulfillment;


(b) Any Tax or other obligation or liability, contingent or otherwise, of the
Sellers in respect of the sale or any profit derived from the sale of the
Sellers assets, provided, however, that the indemnification obligations of each
individual Sellers shall be limited to the amount of the Purchase Price received
by Sellers.


(c) Any and all loss, liability, damage or deficiency resulting from any of the
Disclosed Matters.


11.3 Indemnification by the Buyer. The Buyer agrees to indemnify and hold the
Sellers harmless at all times after the date of this Agreement from and against
any and all  loss, liability, damage or deficiency resulting from (i) any
misrepresentation, breach of warranty or non-fulfillment of any covenants or
agreements on the part of the Buyer contained herein or in any certificate or
document furnished by the Buyer pursuant hereto and any loss or damage resulting
from any claims, litigation, actions, suits, proceedings, judgments, counsel
fees, costs and expenses incident to such misrepresentations, breach or
non-fulfillment; and (ii) all  liabilities arising out of or in connection with
the operation of Seller after the Effective Date.


11.4 Third Party Claims.  Should any claim be made by a person not a party to
this Agreement with respect to any matter to which the foregoing indemnity
relates, the party against whom such claim is asserted (the “Indemnified Party”)
within a reasonable period of time, shall give written notice to the other party
(the “Indemnifying Party”) of any such claim, and the Indemnifying Party shall
thereafter defend or settle any such claim, at its sole expense, on its own
behalf and with counsel of its selection. In such defense or settlement of any
claims, the Indemnified Party shall cooperate with the Indemnifying Party to the
maximum extent reasonably possible. Any payment resulting from such defense or
settlement, together with the total expense thereof, shall be binding on Sellers
and Buyer for the purpose of this paragraph.
 
11.5 Settlement.  Notwithstanding the foregoing, should any claim be made by a
person not a party to this Agreement with respect to any matter to which the
foregoing indemnity relates, the Indemnified Party, on not less than thirty (30)
days’ notice to the Indemnifying Party, may make settlement of such claim, and
such settlement shall be binding on the Indemnifying Party and the Indemnified
Party for the purpose of third party claims; provided, however, that if within
said thirty (30) day period the Indemnifying Party shall have requested the
Indemnified Party not to settle such claim and to deny such claim at the expense
of the Indemnifying Party, the Indemnified Party will promptly comply and the
Indemnifying Party shall have the right to defense on its own behalf with
counsel of its selection.  Any payment or settlement resulting from such claim,
together with the total expense thereof, shall be binding on Seller and
Purchaser for the purpose of this paragraph.


 


 
7

--------------------------------------------------------------------------------

 


11.6 Mediation. In the event of any claim or dispute between the parties arising
out of this Agreement, the parties agree to resolve any such dispute or
disagreement by submitting such dispute first to mediation pursuant to the
following procedures:
 
The parties shall mediate any dispute or disagreement upon the written demand of
any party with a mediator chosen by mutual agreement of all parties in
disagreement, pursuant to the following terms and conditions. In the event the
parties to the mediation are unable to agree on a mediator each party shall
appoint one mediator and the two appointed mediators shall appoint a third.


(a) Best Efforts. The parties agree to use their best efforts to resolve their
dispute by mediation before proceeding to other means.


(c) Fess and Costs. The fees and costs of the mediation shall conform to the
then current fee schedule of AMA. Fees and costs of the mediation shall be borne
equally by Purchaser and the Seller and each party shall pay its own
professional fees and costs regardless of the mediation decision.
 
Section 12. BROKERAGE


The Sellers and Buyer represent and warrant to the other that the negotiations
relative to this Agreement have been carried on by the Seller directly with
Buyer and by the Buyer directly with the Sellers, without the intervention of
any person. The Sellers shall indemnify the Buyer and Buyer shall indemnify the
Sellers and hold the other party or parties harmless against and in respect of
any claim for brokerage or other commission relative to this Agreement, or to
the transactions contemplated hereby, and also in respect of all expenses of any
character incurred by the Buyer, on the one hand, and by the Sellers, on the
other hand, in connection with this Agreement or such transactions, arising out
of any claim for any such brokerage or other commissions alleged to be due as a
result of the actions or conduct of the indemnifying party.


Section 13. FURTHER ASSURANCES; ACCESS AND INFORMATION; CONDITIONS PRECEDENT


13.1 Further Assurances. The Seller and Buyer all hereby covenant and agree that
at any time and from time to time they will promptly execute and deliver to the
others such further instruments and documents and take such further action as
the parties may from time to time reasonably request in order to further carry
out the intent and purpose of this Agreement. Sellers and Buyer agree to execute
and complete any and all Exhibits and supply any and all documentation necessary
to complete the Agreement on or before Closing Date of this Agreement. Buyer and
Seller agree to cooperate in the filing of applications, permits, forms,
licenses, governing authority approvals, SEC filings, and any other
documentation otherwise necessary to meet the Parties obligations under this
Agreement and specifically the first sentence of this paragraph.


13.2 Access and Information. Buyer and its agents, attorneys, accountants and
representatives have had full access to the respective properties, affairs,
books, records, contracts and documents of Seller, including, without
limitation, all contracts, leases, evidence of indebtedness and audit work
papers of the internal auditors of the respective businesses, as Buyer has
reasonably requested. Until the Closing, Buyer shall not disclose and shall
cause its agents, attorneys, accountants and representatives not to disclose to
any other party any confidential data or information secured, and, if the
Closing does not occur as herein provided, Buyer will promptly return at Buyer’s
expense, all books, records and other documents and papers obtained and all
copies thereof.


13.3 Conditions Precedent. The obligations of the Sellers and Buyer to
consummate the transactions contemplated by this Agreement are subject to the
following conditions precedent:


(a) Approval of the material terms of this Agreement by the Board of Directors
of Buyer;


(b) Any regulatory SEC or other state approval.


(c) In addition to the Certificates, Quintessence has all operating authority,
licenses, franchises, permits, certificates, consents, rights and privileges, as
are necessary or appropriate to the operation of its business as now conducted
and proposed to be conducted and which the failure to possess would have a
material adverse effect on the assets, operations or financial condition of
Quintessence.


 
8

--------------------------------------------------------------------------------

 


 
(d) It is mutually and collectively agreed between all parties to this
Agreement that;


    (1) Any measure of lapse, interruption, and or impairments of any Licenses,
material trademark, service mark, copyright, trade name, or any application with
respect thereto, and any paragraph of this Agreement, may at the discretion of
the Buyer constitute a suspension and or termination of this entire Agreement.
 
     (2) The parties hereto agree that the suspension and or termination of this
Agreement is subject to the free will, and or right, and or obligation of either
Sellers, Buyer to cure any and all lapse, interruption, and or impairments
within a “reasonable business period.” This Agreement will be acknowledged as
suspended, and not terminated, upon notice to all parties by the party intended
to cure, together with any overt act to cure. Such notice to cure and lapse of
time will constitute an adjustment of any time or calendar date period
accordingly. Such notice constitutes the beginning of the “Reasonable Business
Period”.
 
    (3) Anything herein or elsewhere in this Agreement to the contrary and or
notwithstanding, a failure to cure in the “Reasonable Business Period”,
terminates this agreement at the option of the Buyer by operation of this
section and clause, without further acts except that of notice, of any kind, to
any party of this Agreement, and thereupon by operation of this paragraph
terminated without future or past obligations or liability of any party.


Section 14. NATURE AND SURVIVAL OF REPRESENTATIONS


14.1 All representations, warranties, and agreements made by the Sellers in this
Agreement, except as otherwise expressly stated, and shall survive the Closing
and any investigation at any time made by or on behalf of the Sellers as
follows:


(1) The representations, warranties and covenants contained in Sections 4.1 and
4.2 hereof shall survive forever;
 
(2) The representations, warranties, and covenants contained in Section 4.16
hereof shall survive for a period of six (6) months following the expiration of
the relevant statue of limitations;
 
(3) The representations, warranties and covenants relating to all liabilities
retained by Sellers or not specifically assumed by Buyer shall survive forever;
and
 
(4) All other representations, warranties and covenants made hereunder by
Sellers shall be effective for a period of twelve (12) calendar months following
the Effective Date. Within said twelve calendar month period, Buyer must provide
written notice to the Sellers of the breach of any representation, warranty or
covenant, pursuant to which Buyer asserts a claim stating with particularity all
material facts then known to Purchaser relating to such claim.


Section 15. MISCELLANEOUS


15.1 THIRD PARTY BENEFICIARY.  Sellers and or Buyer, and or its successors and
assigns are intended to be direct third-party beneficiaries of the covenants
contained in this Agreement and may enforce the same in their own respective
names, as applicable.


15.2 NOTICES; ADDRESSES. All notices, requests, demands, and other
communications hereunder shall be in writing, and shall be deemed to have been
duly given if delivered or mailed, first class postage prepaid, addressed as
follows:


To Sellers:


To Buyer:


              15.3 Expenses. Except as otherwise provided herein, the parties
hereto shall pay all of their own expenses relating to the transactions
contemplated herein this Agreement of which shall include, without limitations,
the fees and expenses of their respective legal counsel and financial advisors.


 
9

--------------------------------------------------------------------------------

 




15.4 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each shall be deemed an original, but all of which together shall
constitute one and the same instrument.


15.5 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction, shall as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


15.6 Assigns/Assignments. This Agreement shall be binding upon and inure to the
benefit of the parties hereto any and all successors, assigns, or other
successors in interest of the Buyer, AS and the Sellers.


15.7 Public Announcement. No party will make any public announcements with
respect to this transaction without the approval of the other parties, except as
otherwise required by law, and SEC Rules and Regulations.


15.8 Confidentiality.  Except to the extent the parties agree or are required by
law to make information public, the parties agree to keep the terms of this
Agreement confidential and not to disclose the contents of this Agreement to any
party other than employees of a party who agree to maintain such confidentiality
and the professional advisors and representatives of the parties.
 
15.9 Remedies. In the event that any party defaults or fails to perform any of
the conditions or obligations of such party under this Agreement or any other
agreement, document or instrument executed in connection with this Agreement, or
in the event that any such party’s representations or warranties contained
herein or in any such other agreement, document or instrument are not true and
correct as of the date hereof and as of the Closing, the other parties shall be
entitled to exercise any and all rights and remedies available to them by or
pursuant to this Agreement or at law or in equity, including specific
performance.


15.10 Captions. The captions and headlines set forth in this Agreement are for
convenience of reference only and shall not be constructed as part of this
Agreement.


15.11 Merger Clause. This Agreement contains the final, complete and exclusive
statement of the agreement between the parties with respect to the transactions
contemplated herein and all prior or contemporaneous written or oral agreements
with respect to the subject matter hereof are merged herein.


15.12 Amendments.  No change, amendment, qualification or cancellation hereof
shall be effective unless in writing and executed by all of the parties hereto
by their duly authorized officers.


15.13 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Arizona.


15.14 Force Majeure. Neither party hereto shall be responsible for damages
caused by the delay or failure to perform in whole or in part hereunder or
noncompliance with any of the terms hereof when such delay, failure or
noncompliance is caused by or results from acts of God, earthquakes, fires,
floods, perils of sea, wars (declared or undeclared), terrorist acts, strikes,
riots or any other causes beyond the control of the party who is in default or
who is unable to comply with the terms of this Agreement, whether or not similar
to those enumerated.

 15.15 Pronouns.  All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the parties require.


 


 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Sellers and Buyer have executed this Agreement the day and
year first above written.



 (“Seller”)
 

 /s/ Aaron Jensen    September 30, 2009  Mr. Aaron Jensen     Dated  Asset Owner
                 /s/ Scott Westberry    September 30, 2009  Mr. Scott Westberry
   Dated  Asset,  Macfab Owner                  For Crystal Research Corporation
     (“Buyer”)            /s/ Kiril Pandelisev    September 30, 2009  Dr. Kiril
A. Pandelisev     Dated  Chief Executive Officer      CRC Crystal Research Corp.
   

 
 


 
11

--------------------------------------------------------------------------------

 
 
Scott Westberry , Macfab Asset List

Item No.
Name/Description
Application
Estimated Price
1
Mazak cnc machinary
 
$105,000
2
Acroloc cnc milling machine
 
$10,000
3
2X3 SURFACE TABLE AND STAND
 
$650
4
Height stands and .061-.75 pin gages
 
$1,825
5
(2x) 4x8 material racks full
 
$25,000
6
Harig 612 Ballway surface grinder
 
$4,000
7
Pneumatic wheel dresser
 
$1200
8
Grind all N0.1
 
$2,150
9
Clamp set
 
$115
10
Er collets 73pcs.
 
$2,200
11
Tg collets 38pcs.
 
$1,400
12
Da 180 collets 100pcs.
 
$3,450
13
Bt tool/endmill holders 30pcs.
 
$3,000
14
Macfab quartz grind fixtures
 
$25,000
15
55 gal way oil
 
$1,000


 
Aaron Jensen Asset List


Item No.
Name/Description
Application
Estimated Price
1
Dyna-Mite CNC Machining center
Machining
$15,000
2
Danobat universal id.-od. grinder
Precision grinding
$30,000
3
Goodway manual lathe
Manual turning
$10,000
4
Darex drill sharpener
Sharping drills
$3,750
5
Diamond tooling
Grinding
$18,000
6
Toolholders
Holds cutting tools
$4,800
7
Mill Tooling
End mills, vises, shell mills, etc.
$17,800
8
Misc. Tooling
Drills, taps, saws,  reamers, etc.
$16,000
9
Inspection Tooling
Indicators, thread gages, precision vises, etc.
$6,500
10
Tooling for universal grinder
Grinding wheels, collets, chucks, etc.
$9,200



Total assets:  $317,040




12

--------------------------------------------------------------------------------
